Greek, C. J.,
1 concur in the result. It seems to me that, under well-settled rules, section 22 should be construed so as to give the city power to regulate railroad bridges only at crossings within the limits of the particular improvement district projected. So restricted, the power granted is but an incident of the power to improve the streets within such district, and is easily comprehended within the caption of the act. I do not agree to the elision of section 22, nor do I see any occasion for the discussion of the doctrine of elision contained in the opinion.